 

 

Exhibit 10.4

 

MATINEE MEDIA CORPORATION

 

2006 LONG-TERM INCENTIVE PLAN

 

 

The Matinee Media Corporation 2006 Long-Term Incentive Plan (the “Plan”) was
adopted by the Board of Directors of Matinee Media Corporation, a Texas
corporation (the “Company”), effective as of April 14, 2006, subject to approval
by the Company’s shareholders.

 

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key employees,
key consultants and Outside Directors of the Company and its Subsidiaries and to
provide such persons with a proprietary interest in the Company through the
granting of incentive stock options, nonqualified stock options, stock and
restricted stock, that will

 

(a)                                  increase the interest of such persons in
the Company’s welfare;

 

(b)                                 furnish an incentive to such persons to
continue their services for the Company; and

 

(c)                                  provide a means through which the Company
may attract able persons as employees, Consultants and Outside Directors.

 

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”).  To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee.

 

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1                                 “Award” means the grant of any Incentive
Stock Option, Nonqualified Stock Option, or Restricted Stock (each individually
referred to herein as an “Incentive”).

 

2.2                                 “Award Agreement” means a written agreement
between a Participant and the Company which sets out the terms of the grant of
an Award.

 

2.3                                 “Award Period” means the period set forth in
the Award Agreement during which one or more Incentives granted under an Award
may be exercised.

 

2.4                                 “Board” means the board of directors of the
Company.

 

2.5                                 “Change in Control” means any of the
following, except as otherwise provided herein:  (i) any consolidation, merger
or share exchange of the Company in which the Company is not the continuing or

 

--------------------------------------------------------------------------------


 

surviving corporation or pursuant to which shares of the Company’s Common Stock
would be converted into cash, securities or other property, other than a
consolidation, merger or share exchange of the Company in which the holders of
the Company’s Common Stock immediately prior to such transaction have no less
than fifty percent (50%) of the total combined voting power of the outstanding
voting stock of the surviving corporation immediately after such transaction;
(ii) any sale, lease, exchange or other transfer (excluding transfer by way of
pledge or hypothecation) in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company; (iii) the shareholders
of the Company approve any plan or proposal for the liquidation or dissolution
of the Company; (iv) the cessation of control (by virtue of their not
constituting a majority of directors) of the Board by the individuals (the
“Continuing Directors”) who (x) at the date of this Plan were directors or
(y) become directors after the date of this Plan and whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then in office who were directors at the
date of this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the 1934 Act) who beneficially owned less
than 50% of the voting power of the Company’s outstanding voting securities on
the date of this Plan; provided, however, that notwithstanding the foregoing, an
acquisition shall not constitute a Change in Control hereunder if the acquirer
is (x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a Subsidiary of the Company
or a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company or (z) any other person whose acquisition of shares of
voting securities is approved in advance by a majority of the Continuing
Directors; or (vi) in a Title 11 bankruptcy proceeding, the appointment of a
trustee or the conversion of a case involving the Company to a case under
Chapter 7.

 

Notwithstanding the foregoing provisions of this Section 2.5, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be the definition provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.

 

2.6                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.7                                 “Committee” means the committee appointed or
designated by the Board to administer the Plan in accordance with Article 3 of
this Plan.

 

2.8                                 “Common Stock” means the common stock, no
par value per share, which the Company is currently authorized to issue or may
in the future be authorized to issue, or any securities into which or for which
the common stock of the Company may be converted or exchanged, as the case may
be, pursuant to the terms of this Plan.

 

2.9                                 “Company” means Matinee Media Corporation, a
Texas corporation, and any successor entity.

 

2.10                           “Consultant” means any person, who is not an
Employee, performing advisory or consulting services for the Company or a
Subsidiary, with or without compensation, provided that bona fide services must
be rendered by such person and such services shall not be rendered in connection
with the offer or sale of securities in a capital raising transaction.

 

2.11                           “Corporation” means any entity that (i) is
defined as a corporation under Section 7701 of the Code and (ii) is the Company
or is in an unbroken chain of corporations (other than the Company) beginning

 

2

--------------------------------------------------------------------------------


 

with the Company, if each of the corporations other than the last corporation in
the unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain. 
For purposes of clause (ii) hereof, an entity shall be treated as a
“corporation” if it satisfies the definition of a corporation under Section 7701
of the Code.

 

2.12                           “Date of Grant” means the effective date on which
an Award is made to a Participant as set forth in the applicable Award
Agreement; provided, however, that solely for purposes of Section 16 of the 1934
Act and the rules and regulations promulgated thereunder, the Date of Grant of
an Award shall be the date of shareholder approval of the Plan if such date is
later than the effective date of such Award as set forth in the Award Agreement.

 

2.13                           “Employee” means common law employee (as defined
in accordance with the Regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of the Company or any Subsidiary of the Company.

 

2.14                           “Executive Officer” means an officer of the
Company or a Subsidiary subject to Section 16 of the 1934 Act or a “covered
employee” as defined in Section 162(m)(3) of the Code.

 

2.15                           “Fair Market Value” means, as of a particular
date,

 

(a)                                  if the shares of Common Stock are not
Publicly Traded, such amount as may be determined by the Committee (acting on
the advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock, or

 

(b)                                 if the shares of Common Stock are Publicly
Traded and (i) if the shares of Common Stock are listed on any established
national securities exchange, the closing sales price per share of Common Stock
on the consolidated transaction reporting system for the principal securities
exchange for the Common Stock on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (ii) if the shares of Common Stock are not so listed but are
quoted on the Nasdaq National Market System, the closing sales price per share
of Common Stock on the Nasdaq National Market System on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, or  (iii) if the Common Stock is not
so listed or quoted, the mean between the closing bid and asked price on that
date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by
Nasdaq, or, if not reported by Nasdaq, by the National Quotation Bureau, Inc.

 

For purposes of this Plan, the Common Stock is “Publicly Traded” if the Common
Stock subjects the Company to the periodic reporting requirements of
Sections 12(g) or 15(d) of the 1934 Act.

 

2.16                           “Independent Third Party” means an individual or
entity independent of the Company having experience in providing investment
banking or similar appraisal or valuation services and with expertise generally
in the valuation of securities or other property for purposes of this Plan.  The
Committee may utilize one or more Independent Third Parties.

 

2.17                           “Incentive” is defined in Section 2.1 hereof.

 

2.18                           “Incentive Stock Option” means an incentive stock
option within the meaning of Section 422 of the Code, granted pursuant to this
Plan.

 

3

--------------------------------------------------------------------------------


 

2.19                           “Nonqualified Stock Option” means a nonqualified
stock option, granted pursuant to this Plan, which is not an Incentive Stock
Option.

 

2.20                           “Option Price” means the price which must be paid
by a Participant upon exercise of a Stock Option to purchase a share of Common
Stock.

 

2.21                           “Outside Director” means a director of the
Company who is not an Employee or a Consultant.

 

2.22                           “Participant” means an Employee, Consultant or
Outside Director of the Company or a Subsidiary to whom an Award is granted
under this Plan.

 

2.23                           “Performance Goal” means any of the goals set
forth in Section 6.10 hereof.

 

2.24                           “Plan” means this Matinee Media Corporation 2006
Long-Term Incentive Plan, as amended from time to time.

 

2.25                           “Reporting Participant” means a Participant who
is subject to the reporting requirements of Section 16 of the 1934 Act.

 

2.26                           “Restricted Stock” means shares of Common Stock
issued or transferred to a Participant pursuant to Section 6.4 of this Plan that
are subject to restrictions or limitations set forth in this Plan and in the
related Award Agreement.

 

2.27                           “Retirement” means any Termination of Service
solely due to retirement upon or after attainment of age sixty-five (65), or
permitted early retirement as determined by the Committee.

 

2.28                           “Stock Option” means a Nonqualified Stock Option
or an Incentive Stock Option.

 

2.29                           “Subsidiary” means (i) any corporation in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain, (ii) any limited partnership, if
the Company or any corporation described in item (i) above owns a majority of
the general partnership interest and a majority of the limited partnership
interests entitled to vote on the removal and replacement of the general
partner, and (iii) any partnership or limited liability company, if the partners
or members thereof are composed only of the Company, any corporation listed in
item (i) above or any limited partnership listed in item (ii) above. 
“Subsidiaries” means more than one of any such corporations, limited
partnerships, partnerships or limited liability companies.

 

2.30                           “Termination of Service” occurs when a
Participant who is (i) an Employee of the Company or any Subsidiary ceases to
serve as an Employee of the Company and its Subsidiaries, for any reason;
(ii) an Outside Director of the Company or a Subsidiary ceases to serve as a
director of the Company and its Subsidiaries for any reason; or (iii) a
Consultant of the Company or a Subsidiary ceases to serve as a Consultant of the
Company and its Subsidiaries for any reason.  Except as may be necessary or
desirable to comply with applicable federal or state law, a “Termination of
Service” shall not be deemed to have occurred when a Participant who is an
Employee becomes an Outside Director or Consultant or vice versa.  If, however,
a Participant who is an Employee and who has an Incentive Stock Option ceases to
be an Employee but does not suffer a Termination of Service, and if that
Participant does not exercise the Incentive Stock Option within the time
required under Section 422 of the Code upon ceasing to be an Employee, the
Incentive Stock Option shall thereafter become a Nonqualified Stock Option. 
Notwithstanding the foregoing provisions of this Section 2.30,

 

4

--------------------------------------------------------------------------------


 

in the event an Award issued under the Plan is subject to Section 409A of the
Code, then, in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Termination of Service” for purposes of such Award shall be the definition of
“separation from service” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.

 

2.31                           “Total and Permanent Disability” means a
Participant is qualified for long-term disability benefits under the Company’s
or Subsidiary’s disability plan or insurance policy; or, if no such plan or
policy is then in existence or if the Participant is not eligible to participate
in such plan or policy, that the Participant, because of a physical or mental
condition resulting from bodily injury, disease, or mental disorder is unable to
perform his or her duties of employment for a period of six (6) continuous
months, as determined in good faith by the Committee, based upon medical reports
or other evidence satisfactory to the Committee; provided that, with respect to
any Incentive Stock Option, Total and Permanent Disability shall have the
meaning given it under the rules governing Incentive Stock Options under the
Code. Notwithstanding the foregoing provisions of this Section 2.31, in the
event an Award issued under the Plan is subject to Section 409A of the Code,
then, in lieu of the foregoing definition and to the extent necessary to comply
with the requirements of Section 409A of the Code, the definition of “Total and
Permanent Disability” for purposes of such Award shall be the definition of
“disability” provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.

 

 

ARTICLE 3

ADMINISTRATION

 

3.1                               General Administration; Establishment of
Committee.  Subject to the terms of this Article 3, the Plan shall be
administered by the Board or such committee of the Board as is designated by the
Board to administer the Plan (the “Committee”).  The Committee shall consist of
not fewer than two persons.  Any member of the Committee may be removed at any
time, with or without cause, by resolution of the Board. Any vacancy occurring
in the membership of the Committee may be filled by appointment by the Board. 
At any time there is no Committee to administer the Plan, any references in this
Plan to the Committee shall be deemed to refer to the Board.

 

Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act.  The
Committee shall select one of its members to act as its Chairman.  A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

 

3.2                               Designation of Participants and Awards.

 

(a)                                  The Committee or the Board shall determine
and designate from time to time the eligible persons to whom Awards will be
granted and shall set forth in each related Award Agreement, where applicable,
the Award Period, the Date of Grant, and such other terms, provisions,
limitations, and performance requirements, as are approved by the Committee, but
not inconsistent with the Plan.  The Committee shall determine whether an Award
shall include one type of Incentive or two or more Incentives granted in
combination or two or more Incentives granted in tandem (that is, a joint grant
where exercise of one Incentive results in cancellation of all or a portion of
the other Incentive). Although the members of the Committee shall be eligible to
receive Awards, all decisions with respect to any Award, and the terms and
conditions thereof, to be granted under the Plan to any member of the

 

5

--------------------------------------------------------------------------------


 

Committee shall be made solely and exclusively by the other members of the
Committee, or if such member is the only member of the Committee, by the Board.

 

(b)                                 Notwithstanding Section 3.2(a), the Board
may, in its discretion and by a resolution adopted by the Board, authorize one
or more officers of the Company (an “Authorized Officer”) to (i) designate one
or more Employees as eligible persons to whom Awards will be granted under the
Plan and (ii) determine the number of shares of Common Stock that will be
subject to such Awards; provided, however, that the resolution of the Board
granting such authority shall (x) specify the total number of shares of Common
Stock that may be made subject to the Awards, (y) set forth the price or prices
(or a formula by which such price or prices may be determined) to be paid for
the purchase of the Common Stock subject to such Awards, and (z) not authorize
an officer to designate himself as a recipient of any Award.

 

                3.3                               Authority of the Committee. 
The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, (iii) establish performance goals for an Award and
certify the extent of their achievement, and (iv) make such other determinations
or certifications and take such other action as it deems necessary or advisable
in the administration of the Plan.  Any interpretation, determination, or other
action made or taken by the Committee shall be final, binding, and conclusive on
all interested parties.  The Committee’s discretion set forth herein shall not
be limited by any provision of the Plan, including any provision which by its
terms is applicable notwithstanding any other provision of the Plan to the
contrary.

 

                The Committee may delegate to officers of the Company, pursuant
to a written delegation, the authority to perform specified functions under the
Plan.  Any actions taken by any officers of the Company pursuant to such written
delegation of authority shall be deemed to have been taken by the Committee.

 

                With respect to restrictions in the Plan that are based on the
requirements of Rule 16b-3 promulgated under the 1934 Act, Section 422 of the
Code, Section 162(m) of the Code, the rules of any exchange or inter-dealer
quotation system upon which the Company’s securities are listed or quoted, or
any other applicable law, rule or restriction (collectively, “applicable law”),
to the extent that any such restrictions are no longer required by applicable
law, the Committee shall have the sole discretion and authority to grant Awards
that are not subject to such mandated restrictions and/or to waive any such
mandated restrictions with respect to outstanding Awards.

 

 

ARTICLE 4

ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer),
Consultant or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of the Company or any Subsidiary may be eligible to receive
Incentive Stock Options.  The Committee, upon its own action, may grant, but
will not be required to grant, an Award to any Employee, Consultant or Outside
Director of the Company or any Subsidiary.  Awards may be granted by the
Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine.  Except as
required by this Plan, Awards granted at different times need not contain
similar provisions.  The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Consultants or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and

 

6

--------------------------------------------------------------------------------


 

provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan.

 

 

ARTICLE 5


SHARES SUBJECT TO PLAN


 

5.1                               Number Available for Awards.  Subject to
adjustment as provided in Articles 11 and 12, the maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted under the Plan is
2,500,000 shares, 100% of which may be delivered pursuant to Incentive Stock
Options.  Shares to be issued may be made available from authorized but unissued
Common Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise.  During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.

 

5.2                               Reuse of Shares.  To the extent that any Award
under this Plan may be forfeited, expires or canceled, in whole or in part, then
the number of shares of Common Stock covered by the Award or Stock Option so
forfeited, expired or canceled may again be awarded pursuant to the provisions
of this Plan.  In the event that previously acquired shares of Common Stock are
delivered to the Company in full or partial payment of the exercise price for
the exercise of a Stock Option granted under this Plan, the number of shares of
Common Stock available for future Awards under this Plan shall be reduced only
by the net number of shares of Common Stock issued upon the exercise of the
Stock Option.  Awards that may be satisfied either by the issuance of shares of
Common Stock or by cash or other consideration shall be counted against the
maximum number of shares of Common Stock that may be issued under this Plan only
during the period that the Award is outstanding or to the extent the Award is
ultimately satisfied by the issuance of shares of Common Stock.  Notwithstanding
any provisions of the Plan to the contrary, only shares forfeited back to the
Company, shares canceled on account of termination, expiration or lapse of an
Award, shares surrendered in payment of the exercise price of an option or
shares withheld for payment of applicable employment taxes and/or withholding
obligations resulting from the exercise of an option shall again be available
for grant of Incentive Stock Options under the Plan, but shall not increase the
maximum  number of shares described in Section 5.1 above as the maximum number
of shares of Common Stock that may be delivered pursuant to Incentive Stock
Options.

 

 

ARTICLE 6

GRANT OF AWARDS

 

6.1                               In General.

 

(a)                                  The grant of an Award shall be authorized
by the Committee and shall be evidenced by an Award Agreement setting forth the
Incentive or Incentives being granted, the total number of shares of Common
Stock subject to the Incentive(s), the Option Price (if applicable), the Award
Period, the Date of Grant, and such other terms, provisions, limitations, and
performance objectives, as are approved by the Committee, but (i) not
inconsistent with the Plan and (ii) to the extent an Award issued under the Plan
is subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder.  The Company shall execute an Award Agreement with a
Participant after the Committee approves the issuance of an Award.  Any Award
granted pursuant to this Plan must be granted within ten (10) years of the date
of adoption of this Plan.  The Plan must be submitted to the Company’s
shareholders for approval; however, the Committee may grant Awards under the
Plan prior to the time of shareholder

 

7

--------------------------------------------------------------------------------


 

approval.  Any such Award granted prior to such shareholder approval will be
made subject to such shareholder approval.  The grant of an Award to a
Participant shall not be deemed either to entitle the Participant to, or to
disqualify the Participant from, receipt of any other Award under the Plan.

 

(b)                                 If the Committee establishes a purchase
price for an Award, the Participant must accept such Award within a period of
thirty (30) days (or such shorter period as the Committee may specify) after the
Date of Grant by executing the applicable Award Agreement and paying such
purchase price.

 

(c)                                  Any Award under this Plan that is settled
in whole or in part in cash on a deferred basis may provide for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

 

6.2                               Option Price.  The Option Price for any share
of Common Stock that may be purchased under a Nonqualified Stock Option for any
share of Common Stock may equal to or greater than the Fair Market Value of the
share on the Date of Grant.  The Option Price for any share of Common Stock that
may be purchased under an Incentive Stock Option must be at least equal to the
Fair Market Value of the share on the Date of Grant; if an Incentive Stock
Option is granted to an Employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary), the Option Price must be at least 110% of the Fair Market Value
of the Common Stock on the Date of Grant.

 

6.3                               Maximum ISO Grants.  The Committee may not
grant Incentive Stock Options under the Plan to any Employee that would permit
the aggregate Fair Market Value (determined on the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options (under this and any other
plan of the Company and its Subsidiaries) are exercisable for the first time by
such Employee during any calendar year to exceed $100,000.  To the extent any
Stock Option granted under this Plan that is designated as an Incentive Stock
Option exceeds this limit or otherwise fails to qualify as an Incentive Stock
Option, such Stock Option (or any such portion thereof) shall be a Nonqualified
Stock Option.  In such case, the Committee shall designate which stock will be
treated as Incentive Stock Option stock by causing the issuance of a separate
stock certificate and identifying such stock as Incentive Stock Option stock on
the Company’s stock transfer records.

 

6.4                               Restricted Stock.  If Restricted Stock is
granted to or received by a Participant under an Award (including a Stock
Option), the Committee shall set forth in the related Award Agreement: (i) the
number of shares of Common Stock awarded, (ii) the price, if any, to be paid by
the Participant for such Restricted Stock and the method of payment of the
price, (iii) the time or times within which such Award may be subject to
forfeiture, (iv) specified Performance Goals of the Company, a Subsidiary, any
division thereof or any group of Employees of the Company, or other criteria,
that the Committee determines must be met in order to remove any restrictions
(including vesting) on such Award, and (v) all other terms, limitations,
restrictions, and conditions of the Restricted Stock, which shall be consistent
with this Plan and to the extent a Restricted Stock granted under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder.  The provisions of Restricted Stock need not be the same with
respect to each Participant.

 

(a)                                  Legend on Shares.  Each Participant who is
awarded or receives Restricted Stock will be issued a stock certificate or
certificates in respect of such shares of Common Stock.  Such
certificate(s) shall be registered in the name of the Participant, and shall
bear an appropriate legend

 

8

--------------------------------------------------------------------------------


 

referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, substantially as provided in Section 15.9 of the Plan.

 

(b)                                  Restrictions and Conditions.  Shares of
Restricted Stock shall be subject to the following restrictions and conditions:

 

(i)                                     Subject to the other provisions of this
Plan and the terms of the particular Award Agreements, during such period as may
be determined by the Committee commencing on the Date of Grant or the date of
exercise of an Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign shares of Restricted Stock. Except
for these limitations, the Committee may in its sole discretion, remove any or
all of the restrictions on such Restricted Stock whenever it may determine that,
by reason of changes in applicable laws or other changes in circumstances
arising after the date of the Award, such action is appropriate.

 

(ii)                                  Except as provided in sub-paragraph
(i) above or in the applicable Award Agreement, the Participant will have, with
respect to his or her Restricted Stock, all of the rights of a shareholder of
the Company, including the right to vote the shares, and the right to receive
any dividends thereon.  Certificates for shares of Common Stock free of
restriction under this Plan shall be delivered to the Participant promptly
after, and only after, the Restriction Period shall expire without forfeiture in
respect of such shares of Common Stock or after any other restrictions imposed
in such shares of Common Stock by the applicable Award Agreement or other
agreement have expired.  Certificates for the shares of Common Stock forfeited
under the provisions of the Plan and the applicable Award Agreement shall be
promptly returned to the Company by the forfeiting Participant.  Each Award
Agreement shall require that each Participant, in connection with the issuance
of a certificate for Restricted Stock, shall endorse such certificate in blank
or execute a stock power in form satisfactory to the Company in blank and
deliver such certificate and executed stock power to the Company.

 

(iii)                               The Restriction Period of Restricted Stock
shall commence on the Date of Grant or the date of exercise of an Award, as
specified in the Award Agreement, and, subject to Article 12 of the Plan, unless
otherwise established by the Committee in the Award Agreement setting forth the
terms of the Restricted Stock, shall expire upon satisfaction of the conditions
set forth in the Award Agreement; such conditions may provide for vesting based
on such Performance Goals, as may be determined by the Committee in its sole
discretion.

 

(iv)                              Except as otherwise provided in the particular
Award Agreement, upon Termination of Service for any reason during the
Restriction Period, the nonvested shares of Restricted Stock shall be forfeited
by the Participant.  In the event a Participant has paid any consideration to
the Company for such forfeited Restricted Stock, the Committee shall specify in
the Award Agreement that either (i) the Company shall be obligated to, or
(ii) the Company may, in its sole discretion, elect to, pay to the Participant,
as soon as practicable after the event causing forfeiture, in cash, an amount
equal to the lesser of the total consideration paid by the Participant for such
forfeited shares or the Fair Market Value of such forfeited shares as of the
date of Termination of Service, as the Committee, in its sole discretion shall
select. Upon any forfeiture, all rights of a Participant with respect to the
forfeited shares of the Restricted Stock shall cease and terminate, without any
further obligation on the part of the Company.

 

6.5                               Performance Goals.  Awards of Restricted Stock
under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria that, when applicable, shall be within

 

9

--------------------------------------------------------------------------------


 

the meaning of Section 162(m) of the Code and consist of one or more or any
combination of the following criteria: cash flow; cost; revenues;  sales; ratio
of debt to debt plus equity; net borrowing, credit quality or debt ratings;
profit before tax; economic profit; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; gross margin; earnings
per share (whether on a pre-tax, after-tax, operational or other basis);
operating earnings; capital expenditures; expenses or expense levels; economic
value added; ratio of operating earnings to capital spending or any other
operating ratios; free cash flow; net profit; net sales; net asset value per
share; the accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions; sales growth; price of
the Company’s Common Stock; return on assets, equity or shareholders’ equity;
market share; inventory levels, inventory turn or shrinkage; or total return to
shareholders (“Performance Criteria”).  Any Performance Criteria may be used to
measure the performance of the Company as a whole or any business unit of the
Company and may be measured relative to a peer group or index.  Any Performance
Criteria may include or exclude (i) extraordinary, unusual and/or non-recurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition, as identified in the Company’s quarterly and annual
earnings releases.  In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, under
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of an Award that is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report. 
However, to the extent Section 162(m) of the Code is applicable, the Committee
may not in any event increase the amount of compensation payable to an
individual upon the attainment of a Performance Goal.

 

 

ARTICLE 7

AWARD PERIOD; VESTING

 

7.1                               Award Period.  Subject to the other provisions
of this Plan, the Committee may, in its sole discretion, provide that an
Incentive may not be exercised in whole or in part for any period or periods of
time or beyond any date specified in the Award Agreement.  Except as provided in
the Award Agreement, an Incentive may be exercised in whole or in part at any
time during its term.  The Award Period for an Incentive shall be reduced or
terminated upon Termination of Service.  No Incentive granted under the Plan may
be exercised at any time after the end of its Award Period.  No portion of any
Incentive may be exercised after the expiration of ten (10) years following its
Date of Grant.  However, if an Employee owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than ten percent (10%)
of the combined voting power of all classes of stock of the Company (or any
parent or Subsidiary) and an Incentive Stock Option is granted to such Employee,
the term of such Incentive Stock Option (to the extent required by the Code at
the time of grant) may be no more than five (5) years following the Date of
Grant.

 

7.2                               Vesting.  The Committee, in its sole
discretion, may determine that an Incentive will be immediately vested in whole
or in part, or that all or any portion may not be vested until a date, or dates,
subsequent to its Date of Grant, or until the occurrence of one or more
specified events, subject in any case to the terms of the Plan.  If the
Committee imposes conditions upon vesting, then, subsequent to the Date of
Grant, the Committee may, in its sole discretion, accelerate the date on which
all or any portion of the Incentive may be vested.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 8

EXERCISE OR CONVERSION OF INCENTIVE

 

8.1          In General.  A vested Incentive may be exercised or converted,
during its Award Period, subject to limitations and restrictions set forth in
the Award Agreement

 

8.2          Securities Law and Exchange Restrictions.  In no event may an
Incentive be exercised or shares of Common Stock issued pursuant to an Award if
a necessary listing or quotation of the shares of Common Stock on a stock
exchange or inter-dealer quotation system or any registration under state or
federal securities laws required under the circumstances has not been
accomplished.

 

8.3          Exercise of Stock Option.

 

(a)           In General.  If a Stock Option is exercisable prior to the time it
is vested, the Common Stock obtained on the exercise of the Stock Option shall
be Restricted Stock that is subject to the applicable provisions of the Plan and
the Award Agreement.  If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised.  No Stock Option may be exercised for a fractional share of Common
Stock.  The granting of a Stock Option will impose no obligation upon the
Participant to exercise that Stock Option.

 

(b)           Notice and Payment.  Subject to such administrative regulations as
the Committee may from time to time adopt, a Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be exercised
and the date of exercise thereof (the “Exercise Date”), which shall be at least
three (3) days after giving such notice unless an earlier time shall have been
mutually agreed upon.  On the Exercise Date, the Participant shall deliver to
the Company consideration with a value equal to the total Option Price of the
shares to be purchased, payable as provided in the Award Agreement, which may
provide for payment in any one or more of the following ways:  (a) cash or
check, bank draft, or money order payable to the order of the Company,
(b) Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, or (d) in any other form of
valid consideration that is acceptable to the Committee in its sole discretion. 
In the event that shares of Restricted Stock are tendered as consideration for
the exercise of a Stock Option, a number of shares of Common Stock issued upon
the exercise of the Stock Option with an Option Price equal to the value of
Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.

 

(c)           Issuance of Certificate.  Except as otherwise provided in
Section 6.4 hereof (with respect to shares of Restricted Stock) or in the
applicable Award Agreement, upon payment of all amounts due from the
Participant, the Company shall cause certificates for the Common Stock then
being purchased to be delivered as directed by the Participant (or the person
exercising the Participant’s Stock Option in the event of his death) at its
principal business office promptly after the Exercise Date; provided that if the
Participant has exercised an Incentive Stock Option, the Company may at its
option retain physical possession of the certificate evidencing the shares
acquired upon

 

11

--------------------------------------------------------------------------------


 

exercise until the expiration of the holding periods described in
Section 422(a)(1) of the Code.  The obligation of the Company to deliver shares
of Common Stock shall, however, be subject to the condition that, if at any time
the Committee determines in its sole discretion that the listing, registration,
or qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

 

(d)           Failure to Pay.  Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited, at the option of the Committee.

 

8.4          Disqualifying Disposition of Incentive Stock Option.  If shares of
Common Stock acquired upon exercise of an Incentive Stock Option are disposed of
by a Participant prior to the expiration of either two (2) years from the Date
of Grant of such Stock Option or one (1) year from the transfer of shares of
Common Stock to the Participant pursuant to the exercise of such Stock Option,
or in any other disqualifying disposition within the meaning of Section 422 of
the Code, such Participant must notify the Company in writing of the date and
terms of such disposition.  A disqualifying disposition by a Participant shall
not affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.

 

 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which shareholder approval is required either
(i) by any securities exchange or inter-dealer quotation system on which the
Common Stock is listed or traded or (ii) in  order for the Plan and Incentives
awarded under the Plan to continue to comply with Sections 162(m), 421, and 422
of the Code, including any successors to such Sections, may be effective unless
such amendment shall be approved by the requisite vote of the shareholders of
the Company entitled to vote thereon.  Any such amendment shall, to the extent
deemed necessary or advisable by the Committee, be applicable to any outstanding
Incentives theretofore granted under the Plan, notwithstanding any contrary
provisions contained in any Award Agreement.  In the event of any such amendment
to the Plan, the holder of any Incentive outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Award Agreement relating thereto.  Notwithstanding anything contained in this
Plan to the contrary, unless required by law, no action contemplated or
permitted by this Article 9 shall adversely affect any rights of Participants or
obligations of the Company to Participants with respect to any Incentive
theretofore granted under the Plan without the consent of the affected
Participant.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 10

TERM

 

The Plan shall be effective from the date that this Plan is approved by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on April 18, 2016, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.

 

ARTICLE 11

CAPITAL ADJUSTMENTS

 

In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
the (i) the number of shares and type of Common Stock (or the securities or
property) that thereafter may be made the subject of Awards, (ii) the number of
shares and type of Common Stock (or other securities or property) subject to
outstanding Awards, (iii) the Option Price of each outstanding Award, and
(iv) the amount, if any, the Company pays for forfeited shares of Common Stock
in accordance with Section 6.4; provided however, that the number of shares of
Common Stock (or other securities or property) subject to any Award shall always
be a whole number.  In lieu of the foregoing, if deemed appropriate, the
Committee may make provision for a cash payment to the holder of an outstanding
Award.  Notwithstanding the foregoing, no such adjustment or cash payment may be
made or authorized to the extent that such adjustment or cash payment would
cause the Plan or any Stock Option to violate Section 422 of the Code.  Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.

 

Upon the occurrence of any such adjustment or cash payment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment or cash payment, which shall be conclusive and shall be binding upon
each such Participant.

 

 

ARTICLE 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1        No Effect on Company’s Authority.  The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

12.2        Conversion of Incentives When Company Survives.  Subject to any
required action by the shareholders and except as otherwise provided by
Section 12.4 hereof or as may be required to comply with Section 409A of the
Code and the regulations or other guidance issued thereunder, if the Company
shall be the

 

13

--------------------------------------------------------------------------------


 

surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.

 

12.3        Exchange or Cancellation of Incentives When Company Does Not
Survive.  Except as otherwise provided by Section 12.4 hereof or as may be
required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Incentives, that number of shares of
each class of stock or other securities or that amount of cash, property, or
assets of the surviving, resulting or consolidated company which were
distributed or distributable to the shareholders of the Company in respect to
each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.

 

12.4        Cancellation of Incentives.  Notwithstanding the provisions of
Sections 12.2 and 12.3 hereof,  and except as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, all Incentives granted hereunder may be canceled by the Company, in
its sole discretion, as of the effective date of any Change in Control, merger,
consolidation or share exchange, or any issuance of bonds, debentures, preferred
or preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or of
any proposed sale of all or substantially all of the assets of the Company, or
of any dissolution or liquidation of the Company, by either:

 

(a)           giving notice to each holder thereof or his personal
representative of its intention to cancel those Incentives for which the
issuance of shares of Common Stock involved payment by the Participant for such
shares and, permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Board’s discretion some
or all of the shares as to which such Incentives would not otherwise be vested
and exercisable; or

 

(b)           in the case of Incentives that are either (i) settled only in
shares of Common Stock, or (ii) at the election of the Participant, settled in
shares of Common Stock, paying the holder thereof an amount equal to a
reasonable estimate of the difference between the net amount per share payable
in such transaction or as a result of such transaction, and the price per share
of such Incentive to be paid by the Participant (hereinafter the “Spread”),
multiplied by the number of shares subject to the Incentive.  In cases where the
shares constitute, or would after exercise, constitute Restricted Stock, the
Company, in its discretion may include some or all of those shares in the
calculation of the amount payable hereunder.  In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share.  In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges, including but not limited to taxes, payable by
the Company before such liquidation could be completed.

 

(c)           An Award that by its terms would be fully vested or exercisable
upon a Change in Control will be considered vested or exercisable for purposes
of Section 12.4(a) hereof.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 13


LIQUIDATION OR DISSOLUTION


 

Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company that such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

 

ARTICLE 14

INCENTIVES IN SUBSTITUTION FOR

INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, consultants or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Consultants or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer.  The terms and conditions of the substitute Incentives
so granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1        Investment Intent.  The Company may require that there be presented
to and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.

 

15.2        No Right to Continued Employment.  Neither the Plan nor any
Incentive granted under the Plan shall confer upon any Participant any right
with respect to continuance of employment by the Company or any Subsidiary.

 

15.3        Indemnification of Board and Committee.  No member of the Board or
the Committee, nor any officer or Employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

 

15

--------------------------------------------------------------------------------


 

15.4        Effect of the Plan.  Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by
an Award Agreement, or any amendment thereto, duly authorized by the Committee
and executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

15.5        Compliance With Other Laws and Regulations.  Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
sell or issue shares of Common Stock under any Incentive if the issuance thereof
would constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority or any national
securities exchange or inter-dealer quotation system or other forum in which
shares of Common Stock are quoted or traded (including without limitation
Section 16 of the 1934 Act and Section 162(m) of the Code); and, as a condition
of any sale or issuance of shares of Common Stock under an Incentive, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such law or
regulation.  The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver shares of Common Stock, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

15.6        Tax Requirements.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 15.6, the term “Company” shall be deemed to
include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
an Award granted under this Plan.  The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant’s income arising with respect to the
Award.  Such payments shall be required to be made when requested by Company and
may be required to be made prior to the delivery of any certificate representing
shares of Common Stock.  Such payment may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the exercising Participant to the Company of
shares of Common Stock that the Participant has not acquired from the Company
within six (6) months prior to the date of exercise, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate fair
market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii).  The Company may, in
its sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.  The Committee may in the
Award Agreement impose any additional tax requirements or provisions that the
Committee deems necessary or desirable.

 

15.7        Assignability.  Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Stock Option.  The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 15.7
that is not required for compliance with Section 422 of the Code.

 

16

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, Nonqualified Stock Options may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution.  The Committee may,
in its discretion, authorize all or a portion of a Nonqualified Stock Option to
be granted to a Participant on terms which permit transfer by such Participant
to (i) the spouse (or former spouse), children or grandchildren of the
Participant (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership in which
the only partners are (1) such Immediate Family Members and/or (2) entities
which are controlled by Immediate Family Members, (iv) an entity exempt from
federal income tax pursuant to Section 501(c)(3) of the Code or any successor
provision, or (v) a split interest trust or pooled income fund described in
Section 2522(c)(2) of the Code or any successor provision, provided that
(x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option is granted must be
approved by the Committee and must expressly provide for transferability in a
manner consistent with this Section, and (z) subsequent transfers of transferred
Nonqualified Stock Options shall be prohibited except those by will or the laws
of descent and distribution.

 

Following any transfer, any such Nonqualified Stock Option shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of Articles 8, 9, 11, 13 and 15 hereof the
term “Participant” shall be deemed to include the transferee.  The events of
Termination of Service shall continue to be applied with respect to the original
Participant, following which the Nonqualified Stock Options shall be exercisable
or convertible by the transferee only to the extent and for the periods
specified in the Award Agreement.  The Committee and the Company shall have no
obligation to inform any transferee of a Nonqualified Stock Option of any
expiration, termination, lapse or acceleration of such Stock Option.  The
Company shall have no obligation to register with any federal or state
securities commission or agency any Common Stock issuable or issued under a
Nonqualified Stock Option that has been transferred by a Participant under this
Section 15.7.

 

15.8        Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.

 

15.9        Legend.  Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Matinee Media Corporation 2006
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Austin, Texas.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan.  By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

17

--------------------------------------------------------------------------------


 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Austin, Texas.

 

***************

 

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
April 14, 2006, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.

 

 

MATINEE MEDIA CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert W. Walker

 

 

Name:   Robert W. Walker

 

 

Title:   President

 

 

Attest:

 

 

 

/s/ Robert W. Walker

 

Secretary

 

 

 

19

--------------------------------------------------------------------------------